Title: From George Washington to James Wilkinson, 1 January 1780
From: Washington, George
To: Wilkinson, James


          
            Sir
            Head Quarters Morris Town 1st January 1780.
          
          You have been informed that the distribution of Cloathing made at West point was proportioned to our stock then upon hand and that it was short of the quantity to which the troops

of the different States and Corps were intitled. A considerable number of the troops of the State of Massachusetts having since that time reinlisted for the War, will be intitled to the continental Bounty Cloathing, and perhaps some of the New Hampshire troops will be under the same circumstances. This will add to the demand. Both those lines being upon the East side of Hudsons River, it will be necessary for you to leave part of the present stock of Cloathing, if it can be spared, and a proportion of what may be expected from Boston or Springfeild, at New Windsor for their Use. But I beg you will endeavour to obtain from their state Cloathiers an accurate Return of what they have upon hand or what they have reason to expect, as we ought to endeavour to save the continental stock as much as possible. I am &c.
        